         Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 1 of 25



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               (NORTHERN DIVISION)


TYLER JOHNSON                                       Jury Trial Requested
5005 Hazel Avenue
Halethorpe, Maryland 21227
Resident of Baltimore County

And                                                 Collective/Class Action Claim

JAMES PHELAN
419 Valley Meadow Circle, Apt. T3
Reisterstown, Maryland 21136
Resident of Baltimore County
                                                    Civil Action No.:
               Plaintiffs,

Individually and on Behalf of All
Similarly Situated Employees

v.

HELION TECHNOLOGIES, INC.
1965 Greenspring Drive
Timonium, Maryland 21030

Serve: Paul F. Evelius, R.A.
       7 Saint Paul Street, 18th Floor
       Baltimore, Maryland 21202

               Defendant.

	  
             COLLECTIVE AND CLASS COMPLAINT FOR WAGES OWED
	  
       Tyler Johnson and James Phelan, Plaintiffs, by and through their undersigned counsel and

the Law Offices of Peter T. Nicholl, on behalf of themselves and all others similarly situated,

hereby submit their Complaint against Helion Technologies, Inc., Defendant, to recover unpaid

wages, liquidated damages, interest, reasonable attorneys’ fees and costs under Section 16(b) of

the Federal Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. (hereinafter,
         Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 2 of 25



“FLSA”); unpaid wages, liquidated damages, interest, reasonable attorneys’ fees and costs under

Maryland Wage and Hour Law, Md. Code Ann., Lab. & Empl. §§ 3-401, et seq. (hereinafter,

“MWHL”); and unpaid wages, treble damages, interest, reasonable attorneys’ fees and costs under

the Maryland Wage Payment and Collection Law, Md. Code Ann., Lab. & Empl. §§ 3-501, et seq.

(hereinafter, “MWPCL”), and in support thereof, state as follows:

                          INTRODUCTION AND BACKGROUND

       Defendant Helion Technologies, Inc. (hereinafter, “Defendant”) is an Information

Technology (“IT”) company that specializes in servicing automotive dealerships across the United

States. General computer installation and maintenance are among the services it provides.

Defendant employs Technicians to assist with servicing its customers. These Technicians hold

various titles. Regardless of their title, the work performed by most of Defendant’s Technicians

does not require any advanced academic knowledge. To perform their duties, specialized training

is not needed. All that is needed is the basic training Defendant provides.

       Plaintiffs worked as Technicians for Defendant. Defendant classified Plaintiffs and other

similarly situated Technicians as exempt employees. Plaintiffs and other similarly situated

Technicians regularly worked over forty (40) hours each week. Defendant paid Plaintiffs and this

group of Technicians a salary for the work they performed. However, Plaintiffs and other

Technicians with similar positions did not perform duties that would exempt them from the

overtime requirements.

       Due to this fact, in approximately February of 2016, Defendant began to reclassify many

of its Technicians. They were converted from salaried to hourly employees. Most of these

Technicians were assigned to Defendant’s Desktop Department. Some were also assigned to

Defendant’s Outsource Field Department. Technicians from these groups finally began to receive




                                                 2
                                                                  Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 3 of 25



proper overtime payments. This includes (“time-and-a-half”) payments for working over forty (40)

hours a week. However, Plaintiffs and other Technicians within this group failed to receive back

wages. They were never compensated for the overtime they worked during the period they were

paid a salary.

                                                     Defendant also refused to reclassify all of its Technicians. Technicians who hold certain

titles or work in particular departments continue to be paid a salary. These technicians are still not

properly compensated for the excessive overtime hours they work. They are still cheated out of

their wages daily.

                                                                                                                                                                                                                           THE PARTIES

                                                     1.                                                   Defendant Helion Technologies, Inc. (“Defendant”) is a for-profit corporation.1

                                                     2.                                                   Defendant’s principal office is located at 1965 Greenspring Drive, Timonium,

Maryland, 21093.

                                                     3.                                                   Defendant is an information technology (“IT”) service provider.

                                                     4.                                                   Defendant provides network and computer installation support services to

automotive and trucking dealerships across the United States and Canada.

                                                     5.                                                   Due to the nature of its business, Defendant is subject to the FLSA, MWHL and

the MWPCL. Defendant’s business meets the definition of a retail or service establishment.

                                                     6.                                                   Defendant is also subject to the FLSA, MWHL and the MWPCL, as its annual

dollar volume of business exceeds five hundred thousand dollars ($500,000.00).

                                                     7.                                                   Defendant employs Technicians throughout various regions of the United States

and Canada.

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
  Any reference to Defendant shall include its corporate officers and all those empowered to act as agents of the
corporation, either explicitly or implicitly, or who are designated as agents under the doctrine of apparent agency. To
the extent individual agents are responsible for any actions alleged in this Complaint, they are hereby incorporated by
reference within the term “Defendant.”


                                                                                                                                                                                                                                3
         Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 4 of 25



       8.      Plaintiffs worked as Technicians for Defendant who, at all times throughout

Plaintiffs’ employment, fell within the definition of the term “employer” under the FLSA, 29

U.S.C. § 203(d), MWHL, Md. Code Ann., Lab. & Empl. § 3-401(b) and the MWPCL, Md. Code

Ann., Lab. & Empl. § 3-501(b).

       9.      Defendant is engaged in interstate commerce within the meaning of the FLSA, 29

U.S.C. § 203(d).

       10.     Based on the nature of the duties they performed as part of their employment with

Defendant, at all times relevant to this Complaint, Plaintiffs engaged in interstate commerce.

       11.     Plaintiff Tyler Johnson (“Johnson”) is an adult resident of Baltimore County,

Maryland.

       12.     Johnson was employed with Defendant from May 16, 2013 to approximately

August 2018. He was hired to provide technical support to Defendant’s clients. Johnson held

various positions throughout his tenure. He began as a Desktop Support Technician, also known

as a Desktop Support Engineer, in Defendant’s Desktop Services Department.

       13.     In approximately November 2015, Johnson was transferred to the Outsource Field

Department, where he worked as an Outsource Field Technician, also known as an Outsource Field

Specialist. He held this position for the remainder of the relevant period.

       14.     Plaintiff James Phelan (“Phelan”) is an adult resident of Baltimore County,

Maryland.

       15.     From November 28, 2011 to August 30, 2018, Phelan was employed with

Defendant. He too was hired to provide technical support. He held various positions throughout

his tenure. The position that he held relevant to this matter was in the Desktop Services




                                                 4
         Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 5 of 25



Department, with the title of Systems Support Technician, also known as Systems Support

Engineer.

       16.     Both Plaintiffs primarily worked out of Defendant’s office in Timonium, Maryland.

       17.     At all times relevant to this Complaint, Defendant controlled the administration of

its business and set employee schedules, including those of Plaintiffs and other similarly situated

Technicians.

       18.     Defendant’s agents were, individually and together, actively engaged in the

management and direction of Plaintiffs and others similarly situated.

       19.     Defendant possessed and exercised the authority to determine the hours worked by

Plaintiffs and other Technicians.

       20.     Defendant had the authority to control Plaintiffs’ tasks and the tasks of others

similarly situated.

       21.     Defendant had and exercised the power and authority to change the course of

Plaintiffs’ and other Technicians’ duties.

       22.     Defendant made all decisions relating to Plaintiffs’ and other similarly situated

employees’ rates and methods of pay.

       23.     Plaintiffs and members of the putative class recognized Defendant’s authority and

obeyed Defendant’s instructions.

                                 JURISDICTION AND VENUE

       24.     Original jurisdiction in this Honorable Court is expressly provided by FLSA, 29

U.S.C. § 207, et seq. This Court also has subject matter jurisdiction under 28 U.S.C. § 1331, as

this matter presents a federal question.




                                                5
            Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 6 of 25



       25.      Discretionary supplemental jurisdiction of Plaintiffs’ Maryland state law claims is

provided by 28 U.S.C. § 1367(a); the state law claims form part of the same case or controversy

and derive from a common nucleus of operative facts, on which Plaintiffs’ federal claims are based.

       26.      Furthermore, no reasons exist that would force this Honorable Court to decline

jurisdiction; the state law claims (i) do not raise novel or complex issues of state law, (ii) do not

substantially predominate the claims over which this Honorable Court has original jurisdiction and

(iii) no exceptional circumstances exist that would constitute a compelling reason for declining

jurisdiction, thereby satisfying 28 U.S.C. 1367(c).

       27.      Pursuant to 28 U.S.C. § 1391(b), venue is appropriate; the unlawful acts central to

this matter occurred primarily within the State of Maryland.

       28.      This Honorable Court has personal jurisdiction over Defendant; Defendant is

incorporated under the laws of Maryland and conducts sufficient business within the forum state

so as to constitute a submission to its laws.

                         FACTUAL ALLEGATIONS FOR ALL CLAIMS

       29.      Defendant is an information technology (“IT”) company that caters to automotive

dealerships across the country. Defendant specializes in computer installation and network support

services.

       30.      Defendant employs Technicians to provide support services to its clients. These

services consist of installing hardware and software and performing general maintenance and

troubleshooting tasks.

       31.      Plaintiff Johnson was responsible for these tasks. He began working for Defendant

on May 16, 2013. He started as a Desktop Support Technician, also known as a Desktop Support

Engineer (collectively referred to as “Desktop Support Technician”). He was originally assigned




                                                 6
         Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 7 of 25



to Defendant’s Desktop Services Department. He was specifically categorized as a Desktop

Support Technician I. In approximately November 2014, he was promoted to the position of

Desktop Support Technician II. He held this position until approximately November 2015.

       32.     As a Desktop Support Technician, Plaintiff Johnson’s duties mirrored those of all

of Defendant’s Desktop Support Technicians, regardless of their respective level (I, II, or III).

       33.     Plaintiff Johnson and other Desktop Support Technicians’ duties centered on

resolving the technical issues of Defendant’s clients. They were Defendant’s first line of defense

when it came to handling its clients’ service needs.

       34.     Plaintiffs and other Desktop Support Technicians received their assignments

through digital “tickets.” Tickets were generated from service calls made by Defendant’s client.

Each ticket would be added to an automated queue and assigned to a specific Desktop Support

Technician.

       35.     Plaintiffs and other Desktop Support Technicians were required to respond to each

ticket within a specific timeframe. Failure to do so could result in disciplinary actions. This

required Plaintiff and other Desktop Support Technicians to remain after hours to ensure that all

tickets were completed within the time allotted.

       36.     Most tickets could be handled remotely at Defendant’s Timonium office, or at any

location with internet access. When tickets could not be handled remotely, Plaintiff Johnson and

other Desktop Support Technicians were required to travel to where the client was located.

       37.     When Plaintiffs and other Desktop Support Technicians were required to travel,

they would have to perform basic field work. This primarily consisted of routine service tasks. It

required Plaintiffs and others similarly situated to perform manual labor. They consistently had to

unplug, replace and reroute ethernet cables. They also had to consistently move servers and




                                                   7
                                                                  Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 8 of 25



computers around in order to gain access to the particular apparatus needed to perform their service

work.

                                                     38.                                                  These employment guidelines were attributable to all of Defendant’s Desktop

Support Technicians. This was regardless of their particular title.

                                                     39.                                                  Being promoted to a Desktop Support Technician II, also known as a Desktop

Support Engineer II, did not change Plaintiffs and other similarly situated employees’ duties.

Those promoted to the position of Desktop Support Technician II were not granted any authority

over the terms and conditions of a Desktop Support Technician I’s employment. The duties

performed by both level I and II Technicians were identical. Their role still consisted of processing

tickets out of a queue. The same goes for Technicians who were subsequently promoted to level

III. The only difference was the individual’s seniority or experience.

                                                     40.                                                  Plaintiff Johnson and all Defendant’s Desktop Support Technicians were paid a

salary for the work they performed.2

                                                     41.                                                  In approximately November 2015, Plaintiff Johnson was transferred to the

Outsource Field Department, where he remained for the rest of his employment. He was given the

title of Outsource Field Technician, also known as Outsource Field Specialist (collectively referred

to as “Outsource Field Technician”).

                                                     42.                                                  Plaintiff Johnson’s and other Outsource Field Technicians’ duties consisted of

staffing third-party contractors on behalf of Defendant’s clients. This was necessary during periods

when Defendant’s employees were not available to perform the work. This was primarily the result

of the employees not being located close to where the work was required.


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
2
 In approximately February of 2016, Defendant began to reclassify some of its Desktop Support Technicians to hourly
employees. See Lucas Johnson Aff., Exhibit 3 at ¶ 12. Plaintiff Johnson was not included in this group.
	  


                                                                                                                                                                                                                           8
                                                                  Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 9 of 25



                                                     43.                                                  Plaintiff Johnson and other Outsource Field Technicians were responsible for

finding contractors within a sixty (60) mile radius from where the work was needed. They used

recruiting software to perform this task. There were specific protocols they had to follow when

using the software. They were given specific instructions in regard to the contractors that were

needed. These instructions were mandated by Defendant’s clients. The instructions were particular

to the skill and experience required of a contractor to perform the necessary work. Johnson and

other Outsource Field Technicians had to follow their instructions precisely.

                                                     44.                                                  Plaintiff Johnson and other Outsource Field Technicians primarily acted as a

liaison. This was the central focus of their role. This role centered on having to coordinate a time

for the client and the contractor to meet. Scheduling site visits was included with this task.

                                                     45.                                                  Johnson and other Outsource Field Technicians were also required to remote in

when a contractor was on site. They had to assist the contractor with the service work required.

They worked in tandem with the contractors in order to complete the assignment. Completing the

assignment still consisted of basic IT work. This is the kind of work that Plaintiff Johnson and

other Outsource Field Technicians performed when they were Desktop Support Technicians and

were required to complete on-site field work.

                                                     46.                                                  Plaintiff James Phelan performed similar duties. He held the title of Systems

Support Technician, also known as Systems Support Engineer (collectively referred to as “Systems

Technician(s)”).3

                                                     47.                                                  Phelan’s duties mirrored those of all Systems Technicians. Similar to Desktop

Support Technicians and Outsource Field Technicians, a Systems Technician’s duties centered on

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
3
  Plaintiff Phelan began working for Defendant on November 28, 2011. He began as a Systems Support Technician.
In approximately 2013, he was transferred to Defendant’s Project Department. He acquired the position of Project
Technician, also known as Project Engineer. In February of 2018, Plaintiff Phelan was demoted back to a Systems
Support Technician, the title he originally held. 	  


                                                                                                                                                                                                                           9
           Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 10 of 25



providing IT support to Defendant’s clients. Just like Desktop Support Technicians and Outsource

Field Technicians, their duties centered on resolving routine technical issues. Plaintiff Phelan and

other Systems Technicians had to handle the calls that Defendant’s Desktop Support Technicians

could not complete. Systems Technicians were the persons designated to handle the calls that were

considered more involved or required more time to complete. However, these calls still centered

on basic IT work. The focus of these calls was still routine maintenance. Examples include

handling calls that affected multiple users, instead of just one. They also had to respond to routine

internet outages and assist clients with basic problems concerning their email, internet speed,

server errors and other routine malfunctions.

         48.     Just like Desktop Support Technicians and Outsource Field Technicians, Plaintiff

Phelan and other Systems Technicians would attempt to resolve all issues remotely. When the

problem could not be fixed remotely, they would also have to travel to where the client was located.

Upon arrival, their duties were pretty much the same as if they were working remotely. Similar to

Field Service Technicians and Outsource Field Technicians, their duties still consisted of basic

tasks.

         49.     While performing their daily tasks, Plaintiffs and other similarly situated

employees did not require any specialized training or advanced knowledge. This was regardless of

whether they were a Field Service Technician, Outsource Field Technician, or a Systems

Technician (collectively referred to as “Technicians”).

         50.     Plaintiffs and other similarly situated Technicians did not perform any analysis.

         51.     Plaintiffs and other similarly situated Technicians did not interpret any information.

         52.     Plaintiffs and others similarly situated did not write any administrative or analytical

reports.




                                                   10
                                                             Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 11 of 25



                                                     53.                                                  Plaintiffs and other similarly situated employees did not write, modify, or create

any software codes.

                                                     54.                                                  Plaintiffs and other similarly situated Technicians did not analyze any software

systems. They were not employed as consultants performing high level analysis. They performed

basic support tasks.

                                                     55.                                                  Plaintiffs and other similarly situated employees did not design or develop any

computer programs or prototypes of computer programs.

                                                     56.                                                  Plaintiffs and other Technicians did not design, create or modify any computer’s

operating systems.

                                                     57.                                                  Plaintiffs and other Technicians did not test any machine operating systems or

computer programs.

                                                     58.                                                  Plaintiffs and other Technicians satisfied the requirements of their position and

adequately performed their duties.

                                                     59.                                                  Plaintiffs and other Technicians performed their duties to the full extent required

by Defendant.

                                                     60.                                                  Plaintiffs and all of its Technicians were originally paid a salary.4 Defendant

subsequently converted some of its Technicians to hourly employees. This group of Technicians

started to receive overtime (“time-and-a-half”) pay for working over forty (40) hours a week.

                                                     61.                                                  Although they were reclassified to hourly employees, the duties performed by these

Technicians did not change. Their daily tasks remained exactly the same.




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
4
  Plaintiff Johnson was reclassified as an hourly employee in approximately March of 2016. From then on, he began
to receive overtime payments of “time-and-a-half” their regular hourly rates. Consequently, any mention to Johnson
refers to the period prior to his reclassification.


                                                                                                                                                                                                                           11
        Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 12 of 25



       62.     The manner in which they recorded their tasks also remained the same. Prior to

being reclassified, all of Defendant’s Technicians tracked their time via software. Even though

they were paid a salary, all of Defendant’s Technicians were still required to clock-in when they

arrived to work and clock-out once they were finished. The Technicians that were reclassified to

hourly employees continued to clock in and out.

       63.     Prior to when some Technicians were reclassified, all of Defendant’s Technicians

worked similar schedules. Their schedule was supposed to be from 8:00 a.m. to 5:00 p.m. Monday

through Friday. This was to include a one (1) hour break for lunch. However, the number of hours

actually worked by Plaintiffs and other Technicians far exceeded this schedule.

       64.     Defendant’s salaried Technicians were all required to attend daily meetings. Each

meeting was to begin no later than 7:55 a.m. Tardiness was unacceptable and could result in

disciplinary action. These meetings were always conducted prior to when Plaintiffs’ and other

Technicians’ shifts were to begin. This fact contributed to the overtime they worked each week.

Arriving to work prior to their schedule start times was integral to their employment.

       65.     Plaintiffs and other Technicians also regularly left work after the time their shifts

were supposed to end. In order to finish their assignments, they would often leave well after 5:00

p.m.

       66.     Understaffing significantly contributed to Plaintiffs and other Technicians having

to work late. It was Defendant’s practice to not hire the requisite number of Technicians needed to

meet the demands of its business. This resulted in Plaintiffs and other Technicians having to work

hours outside of their schedule in order to complete their workload.

       67.     The fact that some of their work could not be completed during regular business

hours was another reason why they had to work overtime. Many of Defendant’s clients were in




                                                12
         Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 13 of 25



different time zones, requiring Plaintiffs and other Technicians to have to work well past the time

their shifts were supposed to end.

       68.     Plaintiffs and other Technicians were also frequently on-call. Defendant required

all of its salaried Technicians to work rotating on-call schedules. The Technicians that were

subsequently converted to hourly employees were taken off the on-call schedule. Those that were

not reclassified continued to be placed on-call. Because there were not as many Technicians placed

in the rotating schedule, Plaintiffs and other Technicians that continued to work on call did so even

more frequently. Due to the limited number of Technicians available, they could be on call for

weeks at a time.

       69.     While on call, Plaintiffs and other Technicians were required to respond to any

service call that came in between the hours of 6:00 a.m. and 8:00 a.m., as well as 5:00 p.m. and

12:00 a.m., Monday through Friday. On Saturdays and Sundays, their on-call schedule was from

6:00 a.m. to 12:00 a.m. The work they performed while on-call was the same work they performed

during their regular shifts. This consisted of fielding customer calls and assisting Defendant’s

clients with basic maintenance and troubleshooting tasks. The frequency of these calls contributed

to the number of hours that Plaintiffs and other Technicians worked each week.

       70.     Plaintiffs and other Technicians were also required to travel to Defendant’s clients’

locations. This often resulted in Plaintiffs and other Technicians having to travel out of state. The

consistency in which they traveled is another factor that caused Plaintiffs and other Technicians to

work overtime regularly.

       71.     Technicians would also regularly have to participate in “ticket-closing parties.”

These “parties” would always occur after the time that Plaintiffs and other Technicians were

scheduled to be off. The focus of these events was for Technicians to complete as many tickets as




                                                 13
         Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 14 of 25



they could in order to clear their queues. These events would often last several hours after the time

that Plaintiffs’ and other Technicians’ shifts were supposed to end.

       72.     The events discussed herein caused Plaintiffs and other Technicians to regularly

work over forty (40) hours a week. When Plaintiffs and other Technicians were paid a salary, they

consistently worked between fifty (50) and eighty (80) hours each week. There were times when

they worked even more.

       73.     Despite working well over forty (40) hours per week, Plaintiffs and other similarly

situated Technicians were only paid their regular salary for all or part of their employment period.

       74.     There is no bona fide dispute that Plaintiffs and other similarly situated Technicians

are owed overtime wages for all hours worked over forty (40) in a workweek.

       75.     The duties assigned to Plaintiffs and others similarly situated do not satisfy the

duties tests contained within any of the exemptions specified in the FLSA, MWHL, or the

MWPCL.

       76.     At all times relevant to this matter, Plaintiffs and other similarly situated employees

worked as non-exempt employees for Defendant and should have been classified as such; Plaintiffs

and others similarly situated should have received overtime payments for all hours worked over

forty (40) per workweek.

       77.     Defendant knew that Plaintiffs and other similarly situated employees customarily

worked well over forty (40) hours per week.

       78.     Defendant suffered, permitted and/or required Plaintiffs and other similarly situated

Technicians to work these overtime hours.

       79.     Defendant, acting without good faith, withheld these overtime wages, even after

Plaintiffs and others similarly situated inquired about the wages missing from their paychecks.




                                                 14
         Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 15 of 25



       80.     Throughout their employment, Plaintiffs made consistent complaints with regard

to Defendant’s failure to pay overtime wages. Despite their numerous complaints, no action was

taken to change the manner in which Plaintiffs and other similarly situated Technicians were paid.

       81.     Defendant also failed to compensate Plaintiffs and other Technicians that were

converted from salaried to hourly employees with the overtime wages they were entitled to prior

to the reclassifications. This was despite the fact that their duties remained the same.

       82.     Consequently, on behalf of themselves and all those similarly situated, Plaintiffs

seek the wages to which they are entitled and other available relief through this Complaint.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       83.     Plaintiffs bring this action on behalf of themselves and all other similarly situated

individuals pursuant to 29 U.S.C. § 216(b). Plaintiffs and the similarly situated individuals worked

as Technicians (or in other positions with similar job duties) for Defendant. The proposed

collective class under the FLSA is defined as follows:

       All persons who worked as Desktop Support Technicians/Engineers, Systems Support
       Technicians/Engineers and Outsource Field Department Technicians/Specialist, or in other
       positions with similar job duties, for Defendant at any time during the last three years prior
       to the filing of this Complaint through the entry of judgment (the “FLSA Collective”), and
       were compensated on a salary basis.

       84.     The FLSA requires employers to compensate non-exempt employees, such as

Plaintiffs and others similarly situated, with overtime wages for all hours worked over forty (40)

within a workweek.

       85.     Defendant knew that Plaintiffs and other similarly situated Technicians did not

qualify for any exemption to the FLSA’s overtime provision.

       86.     Defendant knew that Plaintiffs and similarly situated employees typically worked

over forty (40) hours per week.




                                                 15
                                                             Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 16 of 25



                                                     87.                                                  Defendant, suffered, permitted, and/or required Plaintiffs and other similarly

situated Technicians to work more than forty (40) hours per week.

                                                     88.                                                  Defendant knew or should have known that Plaintiffs and other similarly situated

Technicians were entitled to overtime pay for all hours worked over forty (40) in a workweek.

                                                     89.                                                  Beginning in 2016, Defendant began to reclassify some of its salaried Technicians

to hourly employees. However, Defendant intentionally retained Plaintiff Phelan and others

similarly situated as salaried employees.

                                                     90.                                                  Regardless of the number of hours Plaintiffs and other similarly situated employees

worked per week, Defendant did not pay them any additional pay for working over forty (40)

hours.5

                                                     91.                                                  Pursuant to the FLSA, Plaintiffs commence this collective action against Defendant

on behalf of themselves and those similarly situated.

                                                     92.                                                  Plaintiffs demand damages reflecting an overtime rate of not less than one and a

half (1.5) times their regular rates of pay for all hours worked over forty (40) in any workweek

within the applicable statutory period. Plaintiffs make these same demands on behalf of all

members of the putative Collective class.

                                                     93.                                                  Plaintiffs consent to be party Plaintiffs in this matter. Plaintiffs’ consent forms are

attached to this Complaint as Exhibits 1 and 2. As this case proceeds, it is likely that other

individuals will join Plaintiffs during the litigation of this matter and file written consents to “opt

in” to this collective action.



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
5
 In approximately March of 2017, Defendant reclassified the Technicians in its Outsource Field Department to hourly
employees. However, Defendant did not properly compensate Plaintiff Johnson and others similarly situated for the
overtime hours they worked previously. Therefore, the Collective class covers (1) all similarly situated employees
who failed to receive back wages after the reclassification and (2) all similarly situated employees who were not
reclassified during the relevant time period.


                                                                                                                                                                                                                           16
         Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 17 of 25



        94.     There are numerous similarly situated current and former employees of Defendant

that have been harmed by Defendant’s common scheme to underpay its employees and violate the

FLSA and are thereby fit for membership in the Collective class of similarly situated employees.

        95.     These similarly situated persons are known to Defendant and are readily

identifiable through Defendant’s records.

        96.     Notice of this action should be sent to all similarly situated employees. Many

current and former employees of Defendant have been denied proper overtime compensation and

would benefit from the issuance of court-supervised notice, granting them the opportunity to join

this lawsuit.

        97.     Upon information and belief, other similarly situated employees will choose to join

Plaintiffs in this action against Defendant and opt in to this lawsuit to recover unpaid wages and

other available relief.

         CLASS ACTION ALLEGATIONS UNDER MARYLAND WAGE LAWS

        98.     Plaintiffs bring this action Pursuant to Rule 23 of the Federal Rules of Civil

Procedure on behalf of themselves and other employees that work or worked as Desktop Support

Technicians/Engineers,     Systems    Support    Technicians/Engineers    and   Outsource    Field

Technicians/Specialist for Defendant and were subject to the following practices and policies:

        99.     Denial of overtime wages under MWHL for hours worked over forty (40) in a

single workweek; and

        100.   Denial of all wages owed to Plaintiffs and others similarly situated at the

termination of their employment;

        101.   The classes Plaintiffs seek to represent are defined as:

MWHL Class




                                                 17
        Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 18 of 25



               All individuals who are or were employed by Defendant as Desktop
               Support Technicians/Engineers, Systems Support Technicians/
               Engineers and/or Outsource Field Technicians/Specialists for any
               period ranging from October 2015 to the present, who were paid on
               a salary basis and not paid an overtime rate of time-and-a-half their
               regular rate for all hours worked over forty (40) in a workweek, in
               violation of MWHL.

MWPCL Class

               All individuals who were, but are no longer, employed by Defendant
               as Desktop Support Technicians/Engineers, Systems Support
               Technicians/Engineers and/or Outsource Field Technicians/
               Specialists for any period ranging from October 2015 to the present,
               who were paid on a salary basis and not paid an overtime rate of
               time-and-a-half their regular rate for all hours worked over forty
               (40) in a workweek and thus, did not receive all wages owed to them
               before the termination of their employment, in violation of the
               MWPCL.

       102.   Numerosity: The individuals in the class are sufficiently numerous that joinder of all

members is impracticable. Although the precise number of such individuals is currently unknown,

on information and belief, the class includes dozens of employees who are readily identifiable

through Defendant’s pay records. Defendant employs dozens of Technicians across the state of

Maryland. According to its website, Defendant services over six hundred and five (650) dealerships

across the United States. Consequently, numerosity exists.

       103.   Commonality: There are questions of law and fact common to the classes. Among

the common questions of law and fact applicable to Plaintiffs and the classes are:

             i.   Whether the MWHL Class is similarly situated because they all performed the

                 same basic duties and were subject to Defendant’s common policy and practice of

                 not paying them overtime;

             ii.   Whether Defendant employed the MWHL Class within the meaning of MWHL;




                                                18
        Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 19 of 25



            iii.   Whether Defendant violated MWHL by failing to pay Plaintiffs and the MWHL

                 Class overtime compensation for hours worked in excess of forty (40) hours per

                 workweek;

            iv.   Whether Defendant’s violations of MWHL were willful;

             v.   Whether Defendant employed the MWPCL Class within the meaning of the

                 MWPCL;

            vi.   Whether Defendant failed to provide Plaintiffs and other members of the MWPCL

                 Class with all wages due at the time their employment ended;

           vii.   Whether Defendant’s violations of MWPCL were willful; and

           viii.   Whether Defendant is liable for damages claimed herein, including but not limited

                 to, compensatory, liquidated or treble, statutory, interest, costs and attorneys’ fees.

       104.   Typicality: Plaintiffs’ claims are typical of those of the classes. Specifically, each

and every class member of both the MWHL Class and the MWPCL Class worked as a Desktop

Support Technician/Engineer, Systems Support Technician/Engineer and/or Outsource Field

Technician/Specialist for Defendant. Each and every MWHL Class member was required to work

well over forty (40) hours per workweek to keep up with Defendant’s imposed schedule and regular

understaffing. Each member for both classes was paid a salary that remained unchanged, regardless

of whether the class member worked over forty (40) hours per week. Every member of the MWPCL

Class failed to receive all wages owed to them at the end of their employment. As a result, each and

every class member suffered the same harm. This was due to Defendant’s failure to pay a proper

overtime premium for all hours worked in excess of forty (40) hours per workweek and the

subsequent failure to pay to Plaintiffs and other members of the MWPCL Class all wages owed to




                                                 19
         Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 20 of 25



them at the conclusion of their employment. This constitutes a direct violation of MWHL, as well

as a subsequent violation of the MWPCL.

        105.   Adequacy: Plaintiffs will fully and adequately protect the interests of the classes.

They seek the same recovery as the classes, predicated upon the same violations of the law and the

same damage theory. Plaintiffs have also retained counsel who are qualified and experienced in the

prosecution of statewide wage and hour class actions. Neither Plaintiffs nor their counsel have

interests that are contrary to, or conflicting with, the interests of the classes.

        106.   Predominance: The common issues of law and fact predominate over any individual

issues. Each class member’s claim is controlled by Maryland’s wage and hour statutory scheme and

one set of facts. This is based on Defendant’s failure to pay overtime as required by MWHL and its

subsequent failure to pay all wages due at the end of an individual’s employment as required by the

MWPCL. Similarly, the damages are eminently certifiable in that Defendant’s records will provide

the amount and frequency each class member was paid as well as the amount of time each class

member worked.

        107.   This action is maintainable as a class action. The prosecution of separate actions by

individual members of the classes would create a risk of inconsistent or varying adjudications with

respect to individual members of the classes. This would establish incompatible standards of

conduct for Defendant. If they were to pursue their claims separately, the numerous adjudications

that would be required to protect the individual interests of the class members would constitute a

considerable drain and burden on judicial resources.

        108.   Accordingly, the Court should certify the proposed classes.

                     CAUSES OF ACTION AND VIOLATIONS OF LAW

                 Count I. Violation of the FLSA: Failure to Pay Overtime Wages




                                                   20
         Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 21 of 25



       109.   Plaintiffs hereby fully incorporate in this Count all allegations contained within

Plaintiffs’ Complaint.

       110.   Plaintiffs are entitled to overtime under 29 U.S.C. § 207(a), which provides that

employers must compensate their employees for hours worked in excess of forty (40) in a

workweek at a rate of not less than one and one-half (1.5) times the regular rate at which they are

employed.

       111.   As described above, Plaintiffs have not received from Defendant compensation

reflecting the prescribed overtime wage rate for hours worked in excess of forty (40) in a week.

       112.   Defendant willfully and intentionally failed to compensate Plaintiffs properly for

the overtime wages they are owed.

       113.   There is no bona fide dispute that Plaintiffs are owed overtime wages for work

performed for Defendant.

       114.   All members of the putative Collective are similarly situated to Plaintiffs, and have

suffered the same and/or similar harm resulting from the same policies and practices complained

of in this Complaint.

       115.   Under the FLSA, Plaintiffs and all members of the Collective are entitled to

additional wages from Defendant to compensate them for working over forty (40) hours a week at

a rate of one and one-half (1.5) times Plaintiffs’ and each member of the Collective’s regular hourly

wage rate.

                Count II. Violation of MWHL: Failure to Pay Overtime Wages

       116.   Plaintiffs hereby fully incorporate in this Count all allegations contained within

Plaintiffs’ Complaint.




                                                 21
        Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 22 of 25



       117.   Pursuant to Maryland Labor and Employment Code Ann. § 3-415, each employer

shall pay an overtime wage of at least one and one half (1.5) times the regular hourly rate;

furthermore, pursuant to Maryland Labor and Employment Code Ann. § 3-420(a), an employer

shall compute the wage for overtime under § 3-415 on the basis of each hour over forty (40) that

an employee works during one (1) workweek.

       118.   Plaintiffs have not received proper compensation from Defendant reflecting the

prescribed overtime wage rate for hours worked in excess of forty (40) in a week.

       119.   Defendant willfully and intentionally did not compensate Plaintiffs for the overtime

wages they are owed.

       120.   There is no bona fide dispute that Plaintiffs are owed overtime wages for work

performed for Defendant.

       121.   All members of the MWHL Class are similarly situated to Plaintiffs and have

suffered the same harm resulting from the same policies and practices complained of in this

Complaint.

       122.   Under MWHL, Plaintiffs and members of the MWHL Class are entitled to

additional wages from Defendant for all overtime hours worked at a rate of one and one-half (1.5)

times Plaintiffs’ and each MWHL Class member’s regular hourly wage rate.

               Count III. Violation of the MWPCL: Failure to Pay Wages Owed

       123.   Plaintiffs hereby fully incorporate in this Count all allegations contained within

Plaintiffs’ Complaint.

       124.   Plaintiffs are entitled to wages under the Maryland Wage Payment and Collection

Law, Md. Code Ann., Lab. & Empl. §§3-501 et seq., which provides that each employer shall pay

an employee all wages due for work that the employee performed before the end of his or her




                                               22
          Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 23 of 25



employment, on or before the day on which the employee would have otherwise been paid the

wages.

         125.   In accordance with §3-505(a), Plaintiffs have not received compensation from

Defendant for all wages owed for work performed before the termination of their employment.

This is specific to Defendant’s failure to pay Plaintiffs the overtime wages that they are entitled

to. For the same reason, Defendant failed to pay the members of the MWPCL Class correctly.

         126.   Defendant willfully and intentionally did not compensate Plaintiffs or members of

the MWPCL Class for the wages owed to them and continued to violate the MWPCL, even after

Plaintiffs informed Defendant of the violation.

         127.   All members of the MWPCL Class are similarly situated to Plaintiffs and have

suffered the same harm resulting from the same policies and practices complained of in this

Complaint.

         128.   Under the MWPCL, there is no bona fide dispute that Plaintiffs and the MWPCL

Class are owed wages for the work they performed while employed by Defendant.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, on behalf of themselves and others similarly situated, pray for

the following relief:

         a)   In accordance with 29 U.S.C. § 216(b), designation of this action as a collective action
              on behalf of Plaintiffs and those similarly situated;

         b)   In accordance with Rule 23 of the Federal Rules of Civil Procedure, designation of this
              action as a Maryland state law class action on behalf of Plaintiffs and all members of the
              proposed classes;

         c)   Ordering Defendant to disclose in computer format, or in print if no computer readable
              format is available, the names, addresses and emails of all those individuals who are
              similarly situated and permitting Plaintiffs to send notice of this action to all those
              similarly situated individuals;




                                                  23
 Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 24 of 25



d)   Designating the named Plaintiffs to act as class representatives on behalf of all similarly
     situated employees for both the FLSA Collective class and the Maryland state law
     classes;

e)   Judgment against Defendant for its failure to pay Plaintiffs, those similarly situated and
     all those appropriately joined to this matter in accordance with the standards set forth by
     the FLSA;

f)   Judgment against Defendant for its failure to pay Plaintiffs, the members of the MWHL
     Class, and all those appropriately joined to this matter in accordance with the standards
     set forth by MWHL;

g)   Judgment against Defendant for its failure to pay Plaintiffs, the members of the MWPCL
     Class, and all those appropriately joined to this matter in accordance with the standards
     set forth by the MWPCL;

h)   Judgment against Defendant and classifying its conduct as willful and not in good faith;

i)   Judgment against Defendant and classifying Plaintiffs, the Collective and the Classes as
     non-exempt employees entitled to protection under the FLSA, MWHL and the MWPCL;

j)   An award against Defendant for the amount of unpaid overtime wages owed to Plaintiffs,
     members of the Collective, members of the MWHL Class and all those appropriately
     joined to this matter calculated at a rate that is not less than one and a half (1.5) times
     Plaintiffs’ and others’ respective regular hourly rate for all overtime hours worked;

k)   An award of liquidated or trebled damages equal to, or double, the total amounts of
     unpaid wages owed to Plaintiffs, members of the Collective, members of the classes and
     all those appropriately joined to this matter, whichever is deemed just and equitable by
     this Honorable Court;

l)   An award of reasonable attorneys’ fees and all costs, plus pre-judgment and post-
     judgment interest, to be satisfied in full by Defendant;

m)   Leave to add additional Plaintiffs to all Counts alleged herein by motion, through the
     filing of written consent forms, or any other method approved by this Honorable Court;
     and

n)   All further relief deemed just and equitable by this Honorable Court.

                         REQUEST FOR JURY TRIAL




                                         24
            Case 1:18-cv-03276-DKC Document 1 Filed 10/23/18 Page 25 of 25



        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs request that a jury

of their peers hear and decide all possible claims brought on behalf of Plaintiffs and those similarly

situated.


                                                      Respectfully submitted,

                                                      /s/ Benjamin L. Davis, III
                                                      Benjamin L. Davis, III, Esq. (29774)
                                                      bdavis@nicholllaw.com
                                                      George E. Swegman, Esq. (19444)
                                                      gswegman@nicholllaw.com
                                                      The Law Offices of Peter T. Nicholl
                                                      36 South Charles Street, Suite 1700
                                                      Baltimore, Maryland 21201
                                                      Phone No.: (410) 244-7005
                                                      Fax No.: (410) 244-8454

                                                      Attorneys for Plaintiffs	  
	  




                                                 25
